
	
		I
		111th CONGRESS
		1st Session
		H. R. 2735
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Mr. Rodriguez (for
			 himself and Mr. Nye) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements to the comprehensive service programs for homeless
		  veterans.
	
	
		1.Availability of grant funds
			 to service centers for personnelSection 2011 of title 38, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(i)Availability of
				grant funds for service center personnelA grant under this section for a service
				center for homeless veterans may be used to provide funding for staff, as
				necessary, in order for the center to meet the service availability
				requirements of subsection
				(g)(1).
				.
		2.Improvement of
			 payments for providing services to homeless veterans
			(a)Improvement of
			 paymentsSection 2012 of
			 title 38, United States Code, is amended—
				(1)by striking
			 per diem and wherever it appears;
				(2)in subsection
			 (a)(2)—
					(A)in subparagraph
			 (A)—
						(i)by
			 striking daily cost of care and inserting annual cost of
			 furnishing services; and
						(ii)by
			 striking the second sentence;
						(B)by striking
			 subparagraph (B) and inserting the following new subparagraph (B):
						
							(B)The Secretary shall annually increase
				the rate of payment under subparagraph (A) to reflect anticipated changes in
				the cost of furnishing services and to take into account the cost of providing
				services in a particular geographic area. The Secretary may set a maximum
				amount payable to a grant recipient under this
				section.
							;
					(C)in subparagraph
			 (C), by striking other sources of income and all that follows
			 through the period at the end and inserting the cost of services
			 provided to the grant recipient as the Secretary may require to assist the
			 Secretary in making the determination under subparagraph (A);
					(D)by striking
			 subparagraph (D) and inserting the following new subparagraph (D):
						
							(D)In making the determination under
				subparagraph (A), the Secretary may consider the availability of other sources
				of income, including payments to the grant recipient or eligible entity for
				furnishing services to homeless veterans under programs other than under this
				subchapter, payments or grants from other departments or agencies of the United
				States, from departments or agencies of State or local governments, or from
				private entities or organizations.
							;
				and
					(E)by striking
			 paragraph (3) and inserting the following new paragraph (3):
						
							(3)Payments under this subsection to a
				grant recipient or eligible entity may be used to match, or in combination
				with, other payments or grants for which the recipient or entity is
				eligible.
							;
				and
					(3)in subsection
			 (c)—
					(A)by striking
			 paragraph (2); and
					(B)by redesignating
			 paragraph (3) as paragraph (2).
					(b)Clerical
			 amendments
				(1)Section
			 headingThe section heading for such section is amended to read
			 as follows:
					
						2012.Payments for
				furnishing services to homeless
				veterans
						.
				(2)Subsection
			 headingThe heading for subsection (a) of such section is amended
			 by striking Per
			 diem.
				(3)Table of
			 sectionsThe table of sections at the beginning of chapter 20 of
			 such title is amended by striking the item relating to section 2012 and
			 inserting the following new item:
					
						
							2012. Payments for furnishing services to
				homeless
				veterans.
						
						.
				
